

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 88

		IN THE SENATE OF THE UNITED STATES

		

			March 17, 2005

			Mr. Akaka (for himself,

			 Mr. Sarbanes, Mr. Corzine, Mr.

			 Baucus, Mr. Cochran,

			 Mr. Crapo, Mr.

			 Dodd, Mr. Durbin,

			 Mr. Inouye, Mr.

			 Johnson, Mr. Kennedy,

			 Mr. Kohl, Ms.

			 Landrieu, Mr. Lautenberg,

			 Mr. Levin, Mrs.

			 Lincoln, Mrs. Murray,

			 Mr. Pryor, Mr.

			 Santorum, Mr. Schumer,

			 Ms. Stabenow, and

			 Mr. Thomas) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating April 2005 as Financial

		  Literacy Month. 

	

	

		

			Whereas at the end of 2004,

			 Americans carried 657,000,000 bank credit cards, 228,000,000 debit cards, and

			 550,000,000 retail credit cards;

		

			Whereas based on the number

			 of total United States households, there are now 6.3 bank credit cards, 2.2

			 debit cards, and 6.4 retail credit cards per household;

		

			Whereas Americans consumer

			 credit debt continues to increase, and has reached a level of in excess of

			 $2,100,000,000,000 as of year end 2004, of which $791,000,000,000 is revolving

			 consumer credit;

		

			Whereas a United States

			 Public Interest Research Group and Consumer Federation of America analysis of

			 Federal Reserve data indicates that the average household with debt carries

			 approximately $10,000 to $12,000 in total revolving debt;

		

			Whereas Americans owe

			 $766,200,000,000 on home equity loans and lines of credit, more than twice as

			 much as in 1998;

		

			Whereas Americans converted

			 $41,000,000,000 in real estate equity into spendable cash in the third quarter

			 of 2004 alone;

		

			Whereas the current level of

			 personal savings as a percentage of personal income is at one of the lowest

			 levels in history, 2 percent, a decline from 7.5 percent in the early

			 1980s;

		

			Whereas through November

			 2004, 1,869,343 individuals filed for bankruptcy;

		

			Whereas a 2002 Retirement

			 Confidence Survey found that only 32 percent of workers surveyed have

			 calculated how much money they will need to save for retirement;

		

			Whereas only 30 percent of

			 those surveyed in a 2003 Employee Benefit Trend Study are confident in their

			 ability to make the right financial decisions for themselves and their

			 families, and 25 percent have done no specific financial planning;

		

			Whereas approximately 10

			 percent of individual households remain unbanked, i.e., not using mainstream,

			 insured financial institutions;

		

			Whereas expanding access to

			 the mainstream financial system provides individuals with lower cost, safer

			 options for managing their finances and building wealth;

		

			Whereas a greater

			 understanding and familiarity with financial markets and institutions will lead

			 to increased economic activity and growth;

		

			Whereas financial literacy

			 empowers individuals to make wise financial decisions and reduces the confusion

			 of an increasingly complex economy;

		

			Whereas the Spring 2004

			 Student Monitor Financial Services Survey found that 46 percent of college

			 students have a general purpose credit card in their own name and 37 percent

			 carry over a credit card balance from month to month;

		

			Whereas 45 percent of college

			 students are in credit card debt, with the average debt being $3,066;

		

			Whereas only 26 percent of

			 13- to 21-year-olds reported that their parents actively taught them how to

			 manage money;

		

			Whereas a 2004 study by the

			 Jump$tart Coalition for Personal Financial Literacy found an increase in high

			 school seniors’ scores on an exam about credit cards, retirement funds,

			 insurance, and other personal finance basics for the first time since 1997;

			 however, 65 percent of students still failed the exam;

		

			Whereas a 2004 survey of

			 States by the National Council on Economic Education found that 49 States

			 include economics, and 38 States include personal finance, in their elementary

			 and secondary education standards, up from 48 States and 31 States,

			 respectively, in 2002;

		

			Whereas personal financial

			 management skills and life-long habits develop during childhood;

		

			Whereas personal financial

			 education is essential to ensure that individuals are prepared to manage money,

			 credit, and debt, and become responsible workers, heads of households,

			 investors, entrepreneurs, business leaders, and citizens; and

		

			Whereas Congress found it

			 important enough to ensure coordination of Federal financial literacy efforts

			 and formulate a national strategy that it established the Financial Literacy

			 and Education Commission in 2003 and designated the Office of Financial

			 Education of the Department of the Treasury to provide support for the

			 Commission: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				designates April 2005 as

			 Financial Literacy Month to raise public awareness about the

			 importance of financial education in the United States and the serious

			 consequences that may be associated with a lack of understanding about personal

			 finances; and

			

				(2)

				calls on the Federal

			 Government, States, localities, schools, nonprofit organizations, businesses,

			 and the people of the United States to observe the month with appropriate

			 programs and activities.

			

